NOT FOR PUBLICATION WITHOUT THE
                       APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-5189-14T3

TOYOTA MOTOR CREDIT
CORPORATION,

              Plaintiff-Respondent,

v.

DIRECTOR, DIVISION OF
TAXATION,

          Defendant-Appellant.
______________________________

              Argued October 12, 2017 – Decided October 23, 2017

              Before    Judges    Haas,    Rothstadt     and   Gooden
              Brown.

              On appeal from the Tax Court of New Jersey,
              Docket No. 2021-2010, whose opinion is
              reported at 28 N.J. Tax 96 (Tax Ct. 2014).

              Michael J. Duffy, Deputy Attorney General,
              argued the cause for appellant (Christopher
              S. Porrino, Attorney General, attorney;
              Melissa H. Raksa, Assistant Attorney General,
              of counsel; Mr. Duffy, on the brief).

              Kyle O. Sollie argued the cause for respondent
              (Reed Smith, LLP, attorneys; Mr. Sollie, of
              counsel and on the brief; Kenneth R. Levine,
              on the brief).

PER CURIAM
    The June 5, 2015 judgment is affirmed substantially for the

reasons expressed in Judge Patrick DeAlmeida's August 1, 2014

opinion reported at 28 N.J. Tax 96 (Tax Ct. 2014).




                               2                        A-5189-14T3